Citation Nr: 1818336	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-30 261	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 21, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine, fractured left shoulder distal clavicle, left wrist strain, degenerative joint disease of the right hip, degenerative joint disease of the left hip, right knee strain, and left knee strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Board notes that the Veteran had requested a videoconference hearing before the Board in a November 2017 substantive appeal.  However, he later withdrew this request in a March 2018 statement.  Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R § 20.704(e).


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In March 2018, the Veteran's representative withdrew all of the Veteran's current appeals.   He related that the Veteran would not be filing any future appeals or claims for compensation.   Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


